DISMISS; and Opinion Filed February 5, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00015-CV

                    IN THE INTEREST OF A.G. AND V.G., CHILDREN

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-52594-2016

                              MEMORANDUM OPINION
                           Before Justice Bridges, Myers, and Schenck
                                   Opinion by Justice Schenck
       Before the Court is appellant’s motion to extend time to file the notice of appeal. Generally,

a notice of appeal is due within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1.

However, if a timely motion for new trial is filed, the notice of appeal is due within ninety days of

the date the judgment is signed. Id. 26.1(a). The deadline may be extended if the notice of appeal

is filed within fifteen days of the date it was due and an extension motion providing a reasonable

explanation for the delay is filed. See id. 10.5(b), 26.3. Without a timely filed notice of appeal, an

appellate court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       Here, appellant challenges the trial court’s final decree of divorce signed on September 8,

2017. The record before us reflects appellant timely filed a motion for new trial on October 6,

2017. See TEX. R. CIV. P. 329b(a). Because the motion for new trial was timely, the notice of

appeal was due on December 7, 2017 or, with an extension motion, on December 22, 2017. See
TEX. R. APP. P. 26.1(a), 26.3. Appellant, however, did not file his notice of appeal until January

4, 2018.

       Because appellant did not timely file his notice of appeal, we deny the motion to extend

time to file the notice of appeal and dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE

180015F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.G. AND V.G.,                 On Appeal from the 469th Judicial District
 CHILDREN                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 469-52594-2016.
 No. 05-18-00015-CV                                Opinion delivered by Justice Schenck.
                                                   Justices Bridges and Myers participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       It is ORDERED that appellee Jamie McDonald recover her costs of this appeal, if any,
from appellant David Grantham.


Judgment entered this 5th day of February, 2018.




                                             –3–